 


110 HR 2551 IH: To direct the Secretary of Veterans Affairs to establish a national cemetery in Sarpy County, Nebraska, to serve veterans in eastern Nebraska and western Iowa.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2551 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Terry (for himself, Mr. Fortenberry, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Veterans Affairs to establish a national cemetery in Sarpy County, Nebraska, to serve veterans in eastern Nebraska and western Iowa. 
 
 
1.FindingsCongress finds the following: 
(1)Congress strongly supports providing every honorably discharged veteran the opportunity to be buried in a national veterans cemetery in recognition of their sacrifices for the freedoms enjoyed by every United States citizen; 
(2)The Department of Veterans Affairs has determined that a population threshold of 170,000 eligible people living within a 75-mile service radius is appropriate to merit the establishment of a new national cemetery in areas of greatest need nationwide. 
(3)Although the Department of Veterans Affairs estimates a projected veterans population of 133,000 within a 75-mile radius of the city of Bellevue, Nebraska, an independent analysis conducted by the Metropolitan Area Planning Agency located in Omaha, Nebraska, concluded that 172,500 people who reside within a 75-mile radius of Bellevue would be eligible to be buried in a national cemetery. 
(4)Congress has consistently authorized the construction of six new national cemeteries every four years since 1999, with the first six established by the Veterans Millennium Health Care and Benefits Act (Public Law 106–117) and the next six established by the National Cemetery Expansion Act of 2003 (Public Law 108–109). 
(5)The 2002 independent “Future Burial Needs” report completed for the Department of Veterans Affairs pursuant to section 613 of the Veterans Millennium Health Care and Benefits Act recommended Omaha, Nebraska as a location for a new national cemetery to be built in 2005. 
(6)The Midwest Health Care Network of the Department of Veterans Affairs, which is responsible for the provision of health care for veterans residing in Iowa and Nebraska, currently serves a high population of aging veterans. 
(7)Major veterans and military advocacy organizations endorse the establishment of a national cemetery to serve veterans and their family members in eastern Nebraska and western Iowa, including the Nebraska Department of Disabled American Veterans, the Heartland of America Chapter of the Military Officers Association of America, the Great Plains Chapter of Paralyzed Veterans of America, the Nebraska Department of Veterans of Foreign Wars, the Nebraska chapter of Vietnam Veterans of America, the Nebraska Military Order of the Purple Heart, the Nebraska State Air Force Association, the Air Force Sergeants Association, Chapter 984, the Nebraska Department of the American Legion, the Forty & Eight Charitable Veterans, the Nebraska chapter of the American Ex-Prisoners of War, the Nebraska chapter of Gold Star Wives, the Korean War Veterans Association, Nebraska Chapter 1, the Marine Corps League in Nebraska, and the Nebraska Department of American Veterans. 
(8)Such organizations represent a combined membership of at least 85,700 veterans and military advocates in the State of Nebraska. 
2.Establishment of national cemetery in Sarpy County, Nebraska 
(a)In GeneralThe Secretary of Veterans Affairs shall establish, in accordance with chapter 24 of title 38, United States Code, a national cemetery in Sarpy County, Nebraska, to serve the needs of veterans and their families in eastern Nebraska and western Iowa. 
(b)Consultation in Selection of SiteBefore selecting the site for the national cemetery established under subsection (a), the Secretary shall consult with— 
(1)appropriate officials of the State of Nebraska and local officials in Sarpy County, Nebraska; and 
(2)appropriate officials of the United States, including the Administrator of General Services, with respect to land belonging to the United States in that region that would be suitable to establish the national cemetery under subsection (a). 
(c)Authority To Accept Donation of Parcel of Land 
(1)In generalThe Secretary of Veterans Affairs may accept on behalf of the United States the gift of an appropriate parcel of real property. The Secretary shall have administrative jurisdiction over such parcel of real property, and shall use such parcel to establish the national cemetery under subsection (a). 
(2)Income tax treatment of giftFor purposes of Federal income, estate, and gift taxes, the real property accepted under paragraph (1) shall be considered as a gift to the United States. 
(d)ReportAs soon as practicable after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the establishment of the national cemetery under subsection (a). The report shall set forth a schedule for such establishment and an estimate of the costs associated with such establishment. 
 
